DETAILED ACTION
This Office action is in response to the application filed on 21 May 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hara (US 2020/0112265; “Hara”).
In re claim 1, Hara discloses an integrated circuit (10, 1100; see Figs. 1, 2, 12, 14, 15, 17, 18) for a power supply circuit (see Figs. 1, 9, 20) that includes a rectifier circuit (302 in Fig. 9) that rectifies an AC voltage (VAC), an inductor (as part of DC/DC converter 304 in Fig. 9: see TR in Fig. 1 or 421 in Fig. 20) configured to be applied with a voltage from the rectifier (VIN), and a transistor (M1, or 422 in Fig. 20) configured to control an inductor current flowing through the inductor ([0063]), the integrated circuit comprising: a signal generating circuit (e.g., 120 in Fig. 3) that generates a drive signal (SCNT) that reaches a first logic level to turn on the transistor and reaches a second logic level to turn off the id.), generates a second voltage (VG at low level; see Figs. 6 and 16; [0080]) for turning off the transistor responsive to the drive signal at the second logic level (id.), and outputs the generated first or second voltage to a terminal (TM1) of the integrated circuit; a detection circuit (e.g., see 1140 in Figs. 12, 15, 17, 18) that detects elapse of a first time period (see [0145], [0147], [0151]), which is a time period from a timing when the drive signal reaches the first logic level to a predetermined timing before the drive signal reaches the second logic level (id.; Fig. 8); and a determination circuit (1145, 1146, 1147: Figs. 15, 17, 18) that determines whether the terminal is short-circuited when it is detected that the first time period has elapsed since the drive signal reaches the first logic level (Figs. 14A/B, [0126], [0145], [0147]).
In re claims 2-4, Hara discloses a signal output circuit (e.g., 133, 1133, 1136, 1139) that receives the drive signal from the signal generating circuit, changes a logic level of the drive signal to the second logic level, and outputs the changed drive signal to the buffer circuit, when the determination id.), upon detecting that the current flowing through the transistor is larger than the predetermined value (id.); and wherein the integrated circuit is a switching control circuit that performs switching of the transistor (as shown and explained above), based on the inductor current and an output voltage generated from the AC voltage ([0069], [0070]), and the signal generating circuit sets the logic level of the drive signal such that the output voltage reaches a target level and the inductor current changes according to a waveform of the AC voltage (see Figs. 5, 6; [0069]-[0070], [0085]-[0086], [0100]).
In re claim 5, Hara discloses a power supply circuit (11, 110) that stops supplying a power supply voltage for operating the buffer circuit, when the determination circuit determines that the terminal is short-circuited (e.g., [0092]).
id.), wherein the power supply circuit stops supplying the power supply voltage to the buffer circuit when the determination circuit determines that the terminal is short-circuited ([0092]), and resumes supplying the power supply voltage to the buffer circuit after lapse of the second time period (id.).
In re claim 7, Hara discloses a setting circuit (11, 110) that sets drive capacity of the buffer circuit (by supplying VDRV).
In re claim 11, Hara discloses a power supply circuit (see Figs. 1, 9, 20), comprising: a rectifier circuit (302 in Fig. 9) that rectifies an AC voltage (VAC), an inductor (as part of DC/DC converter 304 in Fig. 9: see TR in Fig. 1 or 421 in Fig. 20) configured to be applied with a voltage from the rectifier (VIN), and a transistor (M1, or 422 in Fig. 20) configured to control an inductor current flowing through the inductor ([0063]); and an integrated circuit (10, 1100; see Figs. 1, 2, 12, 14, 15, 17, 18) that performs switching of the transistor, based on the inductor current and an output voltage generated id.), generates a second voltage (VG at low level; see Figs. 6 and 16; [0080]) for turning off the transistor responsive to the drive signal at the second logic level (id.), and outputs the generated first or second voltage to a terminal (TM1) of the integrated circuit; a detection circuit (e.g., see 1140 in Figs. 12, 15, 17, 18) that detects elapse of a first time period (see [0145], [0147], [0151]), which is a time period from a timing when the drive signal reaches the first logic level to a predetermined timing before the drive signal reaches the second logic level (id.; Fig. 8); and a determination circuit (1145, 1146, 1147: Figs. 15, 17, 18) that determines whether the terminal is short-circuited when it is detected that the first time period has elapsed since the drive signal reaches the first logic level (Figs. 14A/B, [0126], [0145], [0147]).

Allowable Subject Matter
Claim 10 is allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 8, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the integrated circuit, particularly including, “wherein the setting circuit changes a destination of a signal output from the determination circuit according to the drive capacity of the buffer circuit,” in combination with all of the remaining limitations as required by claim 8.
With respect to claim 9, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the integrated circuit, particularly including, “a bias current circuit that supplies a bias current to the terminal when an operation of the buffer circuit is stopped, wherein the setting circuit sets the drive capacity of the buffer circuit, based on a voltage at the terminal when the bias 
With respect to claim 10, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the integrated circuit, particularly including, “a bias current circuit that supplies a bias current to the terminal when an operation of the buffer circuit is stopped; and a setting circuit that sets the drive capacity of the buffer circuit, based on a voltage at the terminal when the bias current is supplied,” in combination with all of the remaining limitations as required by claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of drive circuits with short-circuit detection and/or protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838